Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.
The examiner notes the IDS filed on 4/22/2021 has been considered. 

Terminal Disclaimer
The terminal disclaimer filed on 10/1/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,341,356 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Examiner's Statement of reason for Allowance
Claims 11-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method of communicating in a secure communication system, comprises the steps of assembling a message at a sender, then determining a security level, and including an indication of the security level in a header of the message.  The message is then sent to a recipient.

The closest prior art are Schneck (US 6,510,349 B1) and Sarkkinen et al. (US 2005/0015583 A1) and Dahl (US 2002/0174352 A1), in which, Schneck discloses data communication with adaptive security in which a send host transmits a data stream to a receive host in packets which contain an authentication data block with an authentication header and a signature block. The authentication header advantageously contains various fields including a verification type, a security algorithm, a minimum security level, a target security level, and an actual security level. The receive host adaptively performs verification of the data packets using varying security levels based in part on the availability of security operations per second (SOPS) in the receive host. Where a data stream in the receive host is delayed by a security processing bottleneck, the receive host may alter the verification type, security algorithm, or the actual security level to speed up the processing of the data stream by reducing the amount of security processing performed. The receive host further allocates the SOPS among the data streams received based on a priority assigned to each data stream; and in which Sarkkinen teaches transmitting a message to a plurality of user entities in a network by using a multicast service, 

However, none of Schneck, Sarkkinen, nor Dahl teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 11, and similarly Claim 21 and Claim 27.  For example, none of the cited prior art teaches or suggest the steps of: preparing, by a communication device, a plurality of frames, wherein each individual frame in the plurality of frames has a header and data, wherein the preparing the plurality of frames comprises; for each individual frame: determining a security level for the individual frame, the security level indicating whether to provide encryption for the individual frame and whether to provide integrity for the individual frame; based on the security level, including security control bits in the header of the individual frame, wherein the security control bits include one or more security mode bits and integrity level bits, the one or more security mode bits indicate whether encryption is on or off, the integrity level bits indicate which of at least three integrity levels is utilized, the integrity levels corresponding to signing operations of a sender of increasing strength; and encrypting the data according to the security level for the frame; and transmitting the plurality of frames to a recipient device.

Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARI L SCHMIDT/Primary Examiner, Art Unit 2439